POSITIVE ELECTRODE PLATE AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-3, 6-12, 15 and 17 are pending, wherein claims 1 and 11 have been amended. Claims 1-3, 6-12, 15 and 17 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107437622 A, whose English machine translation is being used herein for citation purposes, hereafter Liu) in view of Zhang et al. (US 20190140280 A1, hereafter Zhang).
Regarding claims 1-3, Liu teaches a positive electrode plate comprising a current collector, a positive active material layer and a safety coating (“a coating layer”) disposed between the current collector and the positive active material layer (See at least Abstract),
wherein the safety coating may comprise a polymer matrix such as fluorinated polyolefin (e.g., polyvinylidene fluoride, abbreviated as PVDF, [0015]), a conductive material such as a conductive metal material (e.g., Al powder or Ni powder, [0015]), an inorganic filler such as a metal oxide (e.g., aluminum oxide Al2O3, [0020]-[0021]), and a carbon-based conductive agent ([0024]). The safety coating and the positive active material layer can be collectively referred as a film layer, as recited in claim 1.
Liu is silent about the elongation of 100% or more and 300% or less, in which the elongation = (L1-L0)/L0 × 100%, where L0 is an initial length of the film layer and L1 is a displacement of the film layer at break, as instantly claimed. However, Liu discloses that the amount of the polymer matrix can be adjusted from 30% to 80% by mass ([0018]) and the amounts of the conductive material and the inorganic filler can also be adjusted ([0019], [0023]), which would necessarily cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily be able to adjust, for example, the amount of the polymer matrix of Liu to arrive at the claimed elongation of 100% or more and 300% or less, through routine experimentation. See MPEP § 2144.05. It is also noted that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Liu teaches the inorganic filler may be a metal oxide, such as aluminum oxide ([0021]), but is silent to an inorganic filler (e.g., lithium iron phosphate) as claimed. However, in the same field of endeavor, Zhang discloses that either aluminum oxide or a conductive carbon coating modified lithium iron phosphate can be added as an inorganic filler in a safety coating disposed between a current collector and an electrode active material layer (at least: Abstract, [0038]), and therefore they are functional equivalents as fillers in the safety coating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a conductive carbon coating modified lithium iron phosphate as an inorganic filler to replace aluminum oxide of Liu, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Liu further teaches the maximum amount of the carbon-based conductive agent is 10% by weight of the safety coating ([0025]). Thus, the total weight of the inorganic filler, the polymer matrix and the conductive material may be 90% (i.e., 100%-10%) of the safety coating. Since the inorganic filler may be present in an amount of 20% by weight of the safety coating ([0023]), it may be present about 22% by weight of the total weight of the inorganic filler, the polymer matrix and the conductive material (i.e., (20%)/(90%) ≈ 22%). The 22% is close to the claimed range of 25% to 55% by weight, and therefore a prima facie has been established. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05 (I).
Furthermore, the claimed amount of the inorganic filler is not patentably distinguishable, absent of a showing of evidence or unexpected results indicating that the claimed amount is critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997).
Regarding claim 6, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, wherein the inorganic filler has an average particle diameter D of 0.7 µm to 2 µm ([0022], Liu), overlapping the instantly claimed range of 100 nm to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1. The instant specification discloses that when the diameter of the inorganic filler is in the range of 100 nm to 10 µm, the BET specific surface area of the inorganic filler is not more than 500 m2/g. Since Liu teaches a smaller diameter (0.7 µm to 2 µm, ([0022], Liu) than 10 µm, the inorganic filler will have a BET specific surface area of not more than 500 m2/g.
Regarding claim 8, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, wherein the polymer matrix of the safety coating is fluorinated polyolefin having a crosslinked structure (e.g., polyvinylidene fluoride, PVDF, [0015], Liu).
Regarding claim 9, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, wherein in the safety coating, relative to the total weight of the inorganic filler, the polymer matrix and the conductive filler, the polymer matrix is present in an amount of 30% to 80% by mass ([0018], Liu), the conductive material is present in an amount of 20% to 70% by mass ([0019], Liu), and the inorganic filler is present in an amount of 3% to 20% by mass ([0023], Liu), overlapping the instantly claimed ranges of from 35 wt% to 75 wt%, from 5 wt% to 25 wt%, and from 10 wt% to 60 wt%, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, wherein the weight ratio of the polymer matrix to the conductive material is 3.5 (70%/20%=3.5, see [0072], Liu), within the instantly claimed range of from 3 or more to 8 or less.
Regarding claim 15, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, and Liu further discloses that the thickness of the safety coating can be 2 µm to 10 µm ([0026], Liu) and that a positive electrode active material layer is coated on the safety coating. Even if Liu does not explicitly disclose a specific thickness of the active material layer, one of ordinary skill in the art would readily arrive at a thickness of the active material layer such that the total thickness of the safety coating and the active material layer on one side of the current collector, i.e., a single side thickness as claimed, is in a range of 30 µm to 80 µm through routine experimentation. It is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. For instance, as taught by Zhang, the single side thickness as claimed can be optimized to be 2-40 µm ([0057], Zhang), overlapping the instantly claimed 30-80 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Liu in view of Zhang teaches an electrochemical device comprising the positive electrode plate as claimed in claim 1, which is a secondary battery (e.g., “lithium ion battery” in [0072], Liu).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang, as applied to claim 1 above, and further in view of Fukui et al. (US 20050244711 A1, hereafter Fukui).
Regarding claim 11, Liu in view of Zhang teaches the current collector is a metal current collector (e.g., Al foil, [0072]), but is silent about the current collector having an elongation (δ) at break being 0.8%≤δ≤4% wherein the elongation at break = (M1-M0)/M0 × 100% where M0 is an initial length of the current collector and M1 is a displacement of the current collector at break. In the same field of endeavor, however, Fukui discloses an elastic elongation at break of 1.0% or more will restrain the current collector from being deformed or wrinkled and thereby an active material layer is restrained from flaking off from the current collector ([0007] and [0010]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a metal current collector with an elastic elongation at break of 1.0% or more, as taught by Fukui, in order to achieve benefits mentioned above. The range of 1.0% or more overlaps the range of 0.8% to 4% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang, as applied to claim 1 above, and further in view of Braun et al. (US 20100068623 A1, hereafter Braun).
Regarding claim 12, Liu in view of Zhang teaches the positive electrode plate as claimed in claim 1, but does not teach the current collector is a porous current collector. In the same field of endeavor, however, Braun discloses a porous current collector can provide exceptionally short electron and ion transfer paths and thereby can markedly accelerate energy storage and release processes ([0006]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a porous current collector, as taught by Braun, for the benefit of accelerating energy storage and release processes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10 and 13-20 of U.S. Patent No. 11196044 B2 (‘044). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in said claims of the instant invention are taught by the limitations in said claims of ‘044.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 17 and 20 of U.S. Patent No. 11196044 B2 (‘044) in view of the Braun reference. The Braun reference is applied for the same reasons stated in the rejection above.

Response to Arguments
Applicant's arguments in the Remarks filed June 29, 2022 have been fully considered but they are not persuasive.
1) Applicant’s main arguments are focused on attempting to demonstrate the criticality of the elongation range of 100% or more and 300% or less. The arguments are not persuasive because of at least the following reasons:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (See MPEP 716.02(d) II). In the instant case, the data shown in Tables 1-2 of the instant invention do not support a conclusion that the range of 100% to 300% as claimed is critical. For example, the battery 66, with an elongation of 350%, have also passed the puncture test. In this respect, there is no difference between 300% and 350%, and 300% is not a critical point. The prima facie case of obviousness is not overcome.
2) Applicant argues that there is no way to anticipate to control the elongation of the film layer in the range of 100% to 300%. This argument is not persuasive, because Liu explicitly discloses that the amounts of the components of the film layer can be adjusted, and the adjustment necessarily changes the elongation of the film layer, as demonstrated in the instant specification.
Applicant further argues that “… nor do they expect that all battery samples with an elongation of 100% to 300% can pass puncture test while preventing the deterioration of the cycle performance. Therefore, the elongation of the film layer in the range of 100% to 300% are a critical point”. In response, it is unclear why a battery of a prior art with an elongation of 100% to 300% cannot pass puncture test. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. In this case, if the prior art teaches the claimed range of elongation, among others, the property as argued should necessarily be present. Notwithstanding this, the claims do not claim a property such as “pass puncture test” or the like. Do Applicants mean that not all of their batteries with a claimed range of 100% to 300% can pass puncture test? Applicant is invited to clarify their arguments in this regard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727